In re Louisiana Assn. Gen. Contr.; State of Louisiana; Asphalt Assoc. Inc.; Bayou Contr. Inc. of Texas; Bessette Development Corp.; Cavys Inc.; Challenge Construction Corp.; Collette Construction Co.; LRM Company Inc.; F. Miller & Sons Inc.; J.D. Myers & Assn. Inc.; Port City Group Inc.; Priola Constr. Corp.; Ribbeck Construction Corp.; — Plaintiff(s); Applying for Supervisory and/or Remedial Writs; Parish of Calcasieu 14th Judicial District Court Div. “E” Number 89-1709; to the Court of Appeal, Third Circuit, Number KW89-0652.
Denied.